 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    DANIEL TATRO,                          Case No. CV 19-6732-GW-SKx

12                      Plaintiff,

13         v.                                 ORDER TO DISMISS

14    XOTICPC.COM, et al.,
15                      Defendants.
16

17

18        Based upon the Voluntary Notice of Dismissal, filed on March 11, 2020, it is
19 hereby ORDERED that this action is dismissed with prejudice as to all of their

20 individual claims and without prejudice as to the claims of any putative class

21 member. Each party will bear its own attorneys’ fees and expenses.

22        IT IS SO ORDERED.
23
     Dated: March 12, 2020
24

25                                        _________________________________
26
                                          HON. GEORGE H. WU,
                                          UNITED STATES DISTRICT JUDGE
27

28
